Name: Council Regulation (EEC) No 2549/82 of 20 September 1982 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans harvested in 1980s
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 82 No L 273/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2549/82 of 20 September 1982 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans harvested in 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, if this arrangement is to operate properly, a system of control is required that will guarantee that the aid is granted only for the products meeting the required conditions ; whereas this control should be achieved by the use of a system of declarations of surfaces sown and harvested, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1984/82 (2), and in particular Article 2 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1724/80 (3), as last amended by Regulation (EEC) No 3003/81 (4), adopted general rules for the aid system for soya beans for the 1980/81 and 1981 /82 marketing years ; whereas the experience gained during these marketing years proved insufficient to assess the effectiveness of these measures ; whereas the application of the said Regula ­ tion should therefore be extended by one year and certain amendments should be made thereto ; Whereas to enable the aid scheme provided for in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 to operate more efficiently it should be made possible for an advance payment to be made of part or all of the aid, provided that a security is lodged ; Whereas Article 2a of Regulation (EEC) No 1614/79 provides that, by way of exception to the rule intro ­ duced for the rest of the Community, aid is to be granted to producers of soya beans in the French over ­ seas departments on the basis of a representative yield applied to the areas sown and harvested ; Whereas the representative yield should be determined for each harvest on the basis of the location of the areas of soya sown in the French overseas departments and of the method of cultivation used ; Regulation (EEC) No 1724/80 is hereby amended as follows : 1 . In the title, the words 'harvested in 1980 ' shall be deleted. 2. In Article 2 (b), the words 'by 15 September 1981 ' shall be replaced by 'before a date to be deter ­ mined'. 3 . The following paragraph shall be added to Article 2 : 'However, at the first purchaser's request he shall , on submission of the declaration of delivery, be granted an advance payment of part or all of the aid, provided that an amount of security equivalent to the amount of aid is lodged.' 4 . The following Article shall be inserted : 'Article 5a 1 . By way of derogation from Articles 2 to 5, the aid shall be granted on its request to any producer of soya beans harvested in the French overseas departments on the basis of a production figure established by applying a representative yield to the areas sown and harvested. 2 . The representative yield shall be established for each harvest for soya beans of standard quality. It may be differentiated according to the method of cultivation used and to the yields recorded in the different French overseas departments . (&gt;) OJ No L 190, 28 . 7. 1979, p . 8 . (2) OJ No L 215, 23 . 7. 1982, p . 7 . 0 OJ No L 170, 3 . 7. 1980, p . 1 . (4) OJ No L 301 , 22. 10 . 1981 , p . 3 . No L 273/2 Official Journal of the European Communities 23 . 9 . 82 3 . In its overseas departments France shall intro ­ duce a system of control for checking the correla ­ tion between the areas for which applications for aid for soya bean production have been made and the areas which have been sown and harvested . 5 . The second paragraph of Article 8 shall be replaced by the following : ' It shall apply only to beans harvested in 1980, 1981 and 1982. However, Article . 5a shaft, apply only to beans harvested in the 1982/83 marketing year. Article 2 For the purpose of the said control France shall introduce a system for the declaration of areas sown and harvested.' This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 September 1982. For the Council The President N. A. KOFOED